PER CURIAM.
Tammy Christine Hanson appeals following the district court’s1 adverse entry of judgment on a jury verdict in her 42 U.S.C. § 1983 suit, which arose from her incarceration in the Baxter County Detention Center. ' As to the matters she has properly raised, see Hess v. Ables, 714 F.3d 1048, 1051 n. 2 (8th Cir.2013) (by not briefing this court on why dismissal of claim was improper, appellant abandoned claim), we find no valid basis, and she has offered none, for overturning the order narrowing the issues to be presented at the jury trial, see Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-36 (8th Cir.*5201993) (evidentiary-hearing standard); or for overturning the jury verdicts on certain claims, see S. Pine Helicopters, Inc. v. Phoenix Aviation Managers, Inc., 320 F.3d 838, 840 (8th Cir.2003) (review of sufficiency of evidence to support jury verdict ordinarily is quite limited, and it is even more limited where appellant did not preserve issue below by moving for directed verdict before or after jury returned its verdict). The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable P.K. Holmes, III, Chief Judge, United States District Court for the Western District of Arkansas.